Citation Nr: 0413588	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  02-12 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1955 and from October 1955 to January 1980.  He died in 
September 2000.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal for a May 2001 decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  Consistent with the instructions below, VA will notify 
you of the further action that is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), requires that VA obtain 
and associate with the record all adequately identified 
records.  See 38 U.S.C.A. § 5103A(b) (West 2002).  In this 
regard, a review of the record shows that the veteran 
received treatment for the coronary artery disease and 
pancreatic cancer that led to his death from Moosa 
Hajisheikh, M.D., of Richmond Internal Medicine/Cardiology, 
from Ellen M. Willard, M.D., of Pinehurst Medical Clinic, and 
from Moore Regional Hospital.  

The veteran's son also testified that he talked to a Hannah 
R. Pohl, M.D., PhD, at the Centers for Disease Control in 
Atlanta, as well as "another gentlemen" who worked there, 
and they had both told him that their studies showed a 
relationship between one of the chemicals used in Agent 
Orange and pancreatic cancer.  

While the record on appeal includes some treatment records 
from Moore Regional Hospital, dated from June to July 2000; 
letters from Drs. Hajisheikh and Willard, dated in August 
2000; and clinical literature filed by the appellant's son, a 
remand is nonetheless required to request all of the 
veteran's treatment records from the above sources as well as 
to request from Dr. Pohl and her colleague at the Centers for 
Disease Control all pertinent records regarding their finding 
addressing the relationship between herbicides used in 
Vietnam and this veteran's pancreatic cancer.  Id.

The record shows that the veteran served in the Republic of 
Vietnam during the Vietnam Era.  Therefore, he is presumed to 
have been exposed to herbicides while serving in country.  38 
U.S.C.A. § 1116.  However, neither coronary artery disease 
nor pancreatic cancer is a presumptive disease specifically 
listed at 38 C.F.R. § 3.309(e) (2003).  Indeed, the Secretary 
has specifically determined, based on analyses conducted by 
the National Academy of Science, which included a review of 
thousands of peer reviewed studies,  that an association 
between either pancreatic cancer or heart disease and 
exposure to herbicides does not exist.  68 Fed.Reg. 27630, 
27639 (2003).  Therefore, while entitlement to service 
connection for the cause of the veteran's death cannot be 
granted based on a presumptive basis it nonetheless can be 
granted on a direct basis.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  Accordingly, on remand, if the appellant 
is able to present competent evidence from a physician or 
other scientific professional that the veteran's pancreatic 
cancer and/or coronary artery disease was related to service, 
then further development is in order, to include a review of 
the claims file by a VA oncologist.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002).

Lastly, the VCAA requires VA to notify the claimant and her 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  As part of the 
notice, VA is to undertake the following actions: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform her 
about the information and evidence that VA will seek to 
provide; (3) inform her about the information and evidence 
the claimant is expected to provide; and (4) tell the 
claimant to provide any evidence in her possession that 
pertains to the claim.  38 U.S.C.A. §§ 5100, 5103 (West 
2002); 38 C.F.R. § 3.159 (2003).  Accordingly, the RO should 
insure that the appellant continues to be provided with 
appropriate 38 U.S.C.A. § 5103 notice.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

As to the appellant's entitlement to Dependents' Educational 
Assistance, adjudication of this issue must be deferred 
pending completion of the additional evidentiary development 
required by the cause of death claim.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991). 

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A; 38 C.F.R. § 3.159; the 
Veterans Benefits Act of 2003; and any 
other applicable legal precedent.  Such 
notification includes, but is not limited 
to, notifying the appellant of the 
specific evidence needed to substantiate 
the claim of entitlement to service 
connection for the cause of the veteran's 
death.  Specifically, the letter must (1) 
notify the claimant of the information 
and evidence not of record that is 
necessary to substantiate the claim; (2) 
notify her of the information and 
evidence that VA will seek to provide; 
(3) notify her of the information and 
evidence the claimant is expected to 
provide; and (4) request she provide any 
evidence in her possession that pertains 
to the claim.  The appellant should be 
notified that she has one-year to submit 
pertinent evidence needed to substantiate 
her claim.  The date of mailing the 
appellant notice of the VCAA begins the 
one-year period.  

2.  Request that the appellant identify 
the name, address, and approximate 
(beginning and ending) dates of all VA 
and non-VA health care providers who 
treated the veteran for coronary artery 
disease and pancreatic cancer since his 
separation from military service.  The RO 
should inform the appellant that VA will 
make efforts to obtain relevant evidence, 
such as VA and non-VA medical records, 
employment records, or records from 
government agencies, if she identifies 
the custodians thereof.  Obtain all 
records identified by the appellant that 
have not already been associated with the 
record on appeal, including all pertinent 
treatment records of the veteran from 
Moosa Hajisheikh, M.D., of Richmond 
Internal Medicine/Cardiology; Ellen M. 
Willard, M.D., of Pinehurst Medical 
Clinic; and from Moore Regional Hospital.  
The aid of the appellant in securing all 
identified records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the appellant notified 
in writing. 

3.  After obtaining from the appellant 
the full name of Dr. Pohl's colleague at 
the Centers for Disease Control, the RO 
should contact Hannah R. Pohl, M.D., 
Ph.D., and her colleague at the Agency 
for Toxic Substance and Disease Registry 
at the Centers for Disease Control in 
Atlanta, Georgia, and obtain any 
information they have as to the 
relationship between herbicide exposure 
and pancreatic cancer in this veteran's 
case.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the appellant notified in writing. 

4.  If competent evidence from a 
physician or other scientific 
professional shows that either coronary 
artery disease and/or pancreatic cancer 
was related to service, then, and only 
then, should the RO make arrangements 
with the appropriate VA medical facility 
for the claims file to be reviewed by a 
board certified oncologist.  Based on a 
review of the claims folder, the 
oncologist is asked to provide an opinion 
as to the following questions:

Is it is as least as likely as not, 
i.e., is there a 50/50 chance, that 
the veteran's coronary artery 
disease and/or pancreatic cancer had 
its onset during his period of 
military service?  Is it at least as 
likely as not that either disease is 
otherwise related to service.  In 
offering any opinion the reviewer 
must address whether the disorders 
were caused by any incident or event 
that occurred during military 
service to include the veteran's 
presumed in-service exposure to 
herbicide agents while serving in 
the Republic of Vietnam.  The 
examiner should comment on the 
clinical literature supplied by the 
appellant's son, and any additional 
evidence secured through contact 
with the Centers for Disease 
Control.  If there is no 
relationship between the claimed 
disorders and the veteran's military 
service and/or if there is no 
relationship to exposure to a 
herbicide agent while in military 
service, the examiner should 
expressly say so. 

5.  After the development requested has 
been completed, the RO should review any 
opinion secured to ensure that it is in 
complete compliance with the directives 
of this REMAND.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures at once.  

6.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues.  If the 
determinations remain adverse to the 
appellant, she and her representative 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

